Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 3/14/22 is acknowledged.  Claims 1, 2, 19 and 21 are  under consideration. 
Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

REASONS FOR ALLOWANCE
The claimed compositions are novel and non-obvious over the teachings of the prior art.  The closest prior art is Bastioli et al. (WO 2013/041561; cited in IDS).
Bastioli et al. teach an aqueous dispersion (i.e. composition) comprising:
45-95 % by weight, preferably 50-88 % by weight of water, and
5-55% by weight, preferably 12-50 % by weight, of a starch-based composition, which overlaps with the claimed range of 1-20% by weight, wherein the starch-based composition comprises: 
i) 30-90 % by weight, preferably 50-80 %, of destructurized starch;
ii) 10-70 % by weight, preferably 20-50 %, of at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone; and
	iii) 0-25 % by weight, preferably 0-20 %, of plasticizers (e.g. bottom of page 3).
Bastioli et al. further teach that the composition is cosmetic or as a microencapsulant for fragrances and the starch is maize (e.g. pages 3, 4). Bastioli et al. teach that the particle sizes are less than 250 µm (e.g. Examples, page 10-11), but do not explicitly teach that the particles are spheroidal, or that the polymers containing hydrophilic groups intercalated with hydrophobic sequences are polyvinyl alcohols having degrees of hydrolysis from 10 to 100%. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 19 and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NICOLE P BABSON/Primary Examiner, Art Unit 1619